Citation Nr: 0530465	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an initial higher rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to December 
1989.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which granted a 20 percent rating for a 
lumbar spine disability, denied a rating higher than 10 
percent for a right knee disability, and granted service 
connection for a left knee disability, with an initial rating 
of 10 percent.

By rating decision dated in July 2001, the Buffalo, New York, 
RO granted the current rating of 40 percent for the service-
connected lumbar spine disability.

In December 2003, the Board remanded the case, for additional 
development.  VA's Appeals Management Center (AMC) conducted 
additional development.

The veteran appears to have relocated to Florida, but 
jurisdiction over his claim has not been transferred to the 
RO in that sate.

The appeal is REMANDED once again to the RO, via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In its December 2003 remand, the Board instructed the agency 
of original jurisdiction (AOJ) to schedule the veteran for an 
orthopedic examination of the lumbar spine and knees.  The 
AOJ was asked to obtain medical data regarding any objective 
evidence of pain, weakness, excess fatigability, or 
incoordination, as well as measures of the ranges of motion 
of the knees and lumbar spine.  

The Board also asked in the remand that the AOJ schedule the 
veteran for a neurologic examination, in order to evaluate 
the severity of his intervertebral disc syndrome, in 
accordance with the old and new rating criteria addressing 
this specific disability of the spine.  As part of this 
examination, the examiner was to provide information 
regarding the frequency and extent of any periods of 
incapacitating episodes caused by the veteran's 
intervertebral disc syndrome.

The report of a VA spine examination conducted in August 2004 
does not provide information as to whether there is 
additional limitation of motion due to pain, weakness, excess 
fatigability, or incoordination, associated with the service-
connected back disability, as was requested in the Board's 
remand.  38 C.F.R. § 4.40, 4.45 (2004).

The current 40 percent evaluation is the maximum for 
limitation of motion under current criteria for rating back 
disabilities, and a higher rating would require ankylosis.  
38 C.F.R. § 4.71a, General Formula for Rating Back 
Disabilities (2004).  The regulations concerning functional 
limitation are not for consideration where the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).  VA's General Counsel has held 
however, that the old provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, VAOPGCPREC 36-97; 63 Fed. Reg. 31262 
(1998), (governing the evaluation of intervertebral disc 
disease) are based on limitation of motion and subject to the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 63 Fed. 
Reg. 31262 (1998).  Because a rating higher than 40 percent 
is provided under the old Diagnostic Code 5293, findings 
regarding functional limitation are required.

The orthopedic examination report also contains a note, at 
the end, indicating that the examiner was not able to 
"read" an MRI report, and that he accordingly suggested 
"looking at his radiology report from the VA clinic."  
Additionally, it is not clear from this report whether there 
was instability in either of the veteran's knees, in addition 
to limitation of motion.  These questions need to be 
clarified on remand.

The report of the VA neurological disorders examination also 
conducted in August 2004 notes that no radiculopathy was 
found.  The examiner also reported, however that reflexes in 
the lower extremities were "0."  Absent ankle reflexes are 
one of the criteria for a 60 percent evaluation under the old 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
The previous remand requested an opinion as to the severity 
of the intervertebral disc disease and information regarding 
incapacitating episodes.  Clarification is needed as to 
whether the veteran has absent ankle or knee reflexes or 
jerks, or whether he indeed has no radiculopathy and there 
were normal neurologic findings.

In her Statement of Accredited Representative in Appealed 
Case, dated in February 2005, the veterans' representative 
argued that the VA examinations conducted in this case were 
inadequate, insofar as the above noted "remand questions" 
were not answered by the examiners.  Accordingly, she argued 
that the case be remanded for corrective action, pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order, imposing on 
the Secretary a concomitant duty to ensure compliance with 
those terms).

The Board agrees that the case regrettably needs to be 
remanded once again, pursuant to Stegall, to secure full 
compliance with the instructions in the prior remand, the 
results of which should yield medical data that is sufficient 
for rating purposes.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following actions: 

1.  Ask the examiner who provided the 
August 2004 orthopedic examination to 
review the claims file, and thereafter 
issue an addendum stating (A) whether 
there was objective evidence of 
instability in either knee; and if so 
provide an opinion as to its severity (B) 
whether there is additional limitation of 
motion in either knee due to pain, 
weakness, excess fatigability, or 
incoordination; and (C) whether there is 
additional limitation of motion in the 
lumbosacral spine due to pain, weakness, 
excess fatigability, or incoordination. 

If the orthopedic examiner is 
unavailable, or unable to provide the 
needed information, schedule the veteran 
for another VA orthopedic examination, 
asking the new examiner to review the 
claims folder, examine the veteran, 
provide range of motion studies, 
including opinions as to additional 
limitation due to functional factors, and 
request any additional studies or tests, 
such as X-rays or MRIs deemed necessary.

2.  Ask the examiner who provided the 
August 2004 neurologic examination to 
review the claims file, and thereafter 
issue an addendum stating whether the 
veteran was found to have absent reflexes 
in the lower extremities, and if so, 
whether this finding was related to the 
service-connected back disability.  

If the examiner is unavailable or unable 
to provide the needed opinions, schedule 
the veteran for a neurologic examination, 
in order to evaluate the current severity 
of his intervertebral disc syndrome, in 
accordance with the old and new rating 
criteria.  The examiner should review the 
claims folder.  Specifically, he or she 
should be asked to offer the following 
information in the examination report:

A.  The examiner should report the 
number and extent of any periods 
when the intervertebral disc disease 
caused the veteran to be bedridden, 
in the past 12 months.  (The 
examiner should be informed that, 
for VA purposes, an "incapacitating 
episode" is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
and treatment prescribed by a 
physician.)

B.  The examiner should also report 
whether the intervertebral disc 
syndrome causes neuritis, neuralgia, 
or partial or total paralysis of any 
nerve.  If so, the examiner should 
comment on the severity of any such 
neurological symptoms.

C.  The examiner should also comment 
on whether there is pronounced 
intervertebral disc syndrome with 
persistent symptoms compatible with 
sciatic neuropathy, which 
characteristic pain and demonstrable 
muscle spasm, or other neurological 
findings appropriate to the site of 
any diseased disc, and little 
intermittent relief.

3.  Once the requested addendums or 
examination reports have been produced 
and all needed opinions obtained, re-
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


